Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6325 Dreyfus Midcap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/08 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 21 Statement of Financial Futures 22 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 26 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Important Tax Information 36 Board Members Information 39 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Midcap Index Fund, Inc. The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Midcap Index Fund, Inc., covering the 12-month period from November 1, 2007, through October 31, 2008. These are difficult times for equity investors. A credit crunch that began in early 2007 has developed into a full-blown global financial crisis, recently resulting in the failure of several major financial institutions and prompting a massive government rescue effort. Meanwhile, the U.S. economic slowdown has gathered momentum,depressing investor sentiment, consumer confidence and business investment.These factors undermined returns in most stock market sectors, particularly financial companies and businesses that tend to be more sensitive to economic trends. The depth and duration of the economic downturn will depend on how quickly the financial system can be stabilized.We believe that the Temporary Guarantee Program for Money Market Funds and the $700 billion rescue package intended to promote greater liquidity in the financial markets meet several critical requirements for addressing todays financial stresses, and we expect these measures to contribute to a more orderly deleveraging process. However, recuperation from the financial crisis is likely to take time. In the meantime, we encourage you to keep in touch with your financial advisor and maintain a long-term and disciplined perspective to investing. Indeed, we already are seeing some positive signs, including a likely peak in global inflationary pressures, a bottoming of the U.S. dollar, attractive valuations among fundamentally sound companies and a large pool of worldwide financial liquidity that could be deployed gradually as the economic cycle turns. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2007, through October 31, 2008, as provided by Thomas Durante, CFA, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2008, Dreyfus Midcap Index Fund produced a total return of 36.64% . 1 The Standard & Poors MidCap 400 Index (S&P 400 Index or the Index), the funds benchmark, produced a total return of 36.46% for the same period. Like other capitalization ranges, midcap stocks produced disappointing absolute returns during an especially challenging reporting period. Concerns regarding slowing U.S. and overseas economies, turmoil in world credit markets, the near collapse of the global banking system and, later in the reporting period, slumping commodity prices caused stock prices across most market sectors to fall sharply. The difference in returns between the fund and the S&P 400 Index was primarily the result of transaction costs and operating expenses. The Funds Investment Approach The fund seeks to match the total return of the S&P 400 Index by generally investing in all 400 stocks in the S&P 400 Index, in proportion to their respective weightings.The fund may also use stock index futures whose performance is tied to the S&P 400 Index as a substitute for the sale or purchase of stocks.The S&P 400 Index is composed of 400 stocks of midsize domestic companies across 10 economic sectors. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 400 Index than smaller ones. Volatility Increases as Financial Crisis Intensifies A credit crisis that dominated much of the reporting period developed into a full-blown global financial crisis, resulting in the failure of several major financial institutions. As lenders grew increasingly risk-averse, companies across virtually all industry groups scrambled to obtain funding from a rapidly shrinking supply of available credit.Also The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) contributing to the downturn was a barrage of negative economic news, including slowing U.S. and global economies fueled by falling home prices, growing unemployment and sluggish consumer and business spending.As the slowdown intensified, previously high-flying commodity prices retreated sharply from the peaks reached earlier in the reporting period. These factors caused investors to become more averse to risks, sparking broad-based declines in most asset classes, including the stock market. The Federal Reserve Board (the Fed) responded aggressively to the economic slowdown and financial crisis by reducing short-term interest rates and, in March 2008, participating in the rescue of investment bank Bear Stearns. Although the market rallied briefly in the spring, the rebound proved to be short-lived. Over the summer, additional government rescues were announced for insurer American International Group and mortgage agencies Freddie Mac and Fannie Mae. Meanwhile, investment bank Lehman Brothers filed for bankruptcy, Merrill Lynch and Wachovia were acquired by competitors, Washington Mutual was seized by regulators, and Goldman Sachs and Morgan Stanley re-registered as bank holding companies to enable them to tap government funds. By September, the financial crisis threatened to spin out of control, and the global banking system came close to collapse. The U.S. Congress responded to the crisis by making $700 billion available to banks through the controversialTroubled Asset Relief Program. In addition,the Fed and several of the worlds major central banks announced unprecedented,coordinated reductions in short-term interest rates to help strengthen the worlds financial systems.The reporting period ended with all major stock market indices reporting negative double-digit returns. No Winners in this Turbulent Market Environment For the 12-month reporting period, none of 10 sectors in the S&P 400 Index posted a positive absolute return.Declines were most severe among the Indexs technology, industrials, consumer discretionary and financials areas. A slowdown in consumer and capital spending, coupled with reduced exports in a slowing global economy, resulted in weakness 4 among most technology stocks, where losses were especially steep among the Indexs semiconductor equipment makers, hardware producers, software developers and service companies.The S&P 400 Indexs industrials stocks suffered from a sharply reduced number of infrastructure construction projects worldwide. In this environment, construction, industrial machinery and equipment stocks posted some of the Indexs larger losses. A wide range of midcap consumer discretionary stocks faltered during the reporting period, including apparel and specialty retailers and restaurants. Finally, financials stocks pulled back sharply in response to ongoing industry uncertainty.The most notable financials declines for the S&P 400 Index stemmed from retail and office real estate investment trusts (REITs) and fee-based asset management companies. Index Funds Offer Diversification As an index fund, we attempt to replicate the returns of the S&P 400 Index by closely approximating its composition. In our view, an investment in a broadly diversified midcap index fund, such as Dreyfus Midcap Index Fund, may help investors in their efforts to manage the risks associated with midcap investing by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. November 17, 2008 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect that may be extended, terminated or modified. Had these expenses not been absorbed, the funds return would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. market. 3 Standard & Poors®,S&P® and Standard & Poors MidCap 400 Index are trademarks of The McGraw-Hill Companies, Inc., and have been licensed for use by the fund.The fund is not sponsored, endorsed, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the fund. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Midcap Index Fund, Inc. on 10/31/98 to a $10,000 investment made in the Standard & Poors MidCap 400 Index (the Index) on that date. All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. stock market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Midcap Index Fund, Inc. from May 1, 2008 to October 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2008 Expenses paid per $1,000  $ 2.11 Ending value (after expenses) $681.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2008 Expenses paid per $1,000  $ 2.54 Ending value (after expenses) $1,022.62  Expenses are equal to the funds annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS October 31, 2008 Common Stocks95.5% Shares Value ($) Consumer Discretionary13.1% 99 Cents Only Stores 97,395 a Advance Auto Parts Aeropostale 139,928 a,b American Eagle Outfitters American Greetings, Cl. A 98,695 AnnTaylor Stores 119,373 a ArvinMeritor 153,038 b Barnes & Noble 76,966 b Belo, Cl. A Blyth 50,150 b Bob Evans Farms 64,726 b Borders Group 125,545 a,b BorgWarner 243,190 b Boyd Gaming 118,350 b Brinker International Callaway Golf 135,588 b Career Education 153,783 a,b Carmax 461,092 a,b Cheesecake Factory 134,325 a Chicos FAS 369,316 a,b Chipotle Mexican Grill, Cl. A 69,000 a,b Coldwater Creek 96,700 a,b Collective Brands 133,536 a,b Corinthian Colleges 178,673 a,b DeVry Dicks Sporting Goods 177,571 a Dollar Tree 189,200 a DreamWorks Animation SKG, Cl. A 168,338 a Foot Locker Furniture Brands International 86,085 b Gentex 296,987 b Guess? 126,014 b Hanesbrands 196,194 a,b Harte-Hanks 78,680 b Hovnanian Enterprises, Cl. A 105,040 a,b International Speedway, Cl. A 59,197 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) ITT Educational Services 65,813 a,b 5,768,509 J Crew Group 108,421 a,b 2,195,525 John Wiley & Sons, Cl. A 90,371 3,143,103 Lamar Advertising, Cl. A 158,642 a,b 2,406,599 Lear 160,445 a,b 322,494 Life Time Fitness 72,922 a,b 1,388,435 Marvel Entertainment 102,622 a,b 3,303,402 Matthews International, Cl. A 64,657 b 2,885,642 MDC Holdings 76,607 2,576,293 Media General, Cl. A 47,500 b 362,425 Modine Manufacturing 66,970 495,578 Mohawk Industries 117,373 a,b 5,678,506 NetFlix 90,422 a,b 2,238,849 NVR 11,355 a 5,566,335 OReilly Automotive 280,311 a 7,599,231 Pacific Sunwear of California 139,900 a 478,458 PetSmart 264,954 5,216,944 Phillips-Van Heusen 107,560 2,636,296 Priceline.com 81,372 a,b 4,282,608 Regis 89,400 1,105,878 Rent-A-Center 139,520 a,b 2,036,992 Ross Stores 275,204 8,996,419 Ryland Group 89,158 b 1,675,279 Saks 296,904 a,b 1,781,424 Scholastic 55,050 b 1,022,279 Scientific Games, Cl. A 135,955 a 2,447,190 Service Corporation International 538,064 3,712,642 Sothebys 140,815 b 1,310,988 Strayer Education 29,864 6,757,327 Thor Industries 74,239 b 1,328,878 Timberland, Cl. A 97,850 a,b 1,183,985 Toll Brothers 272,592 a,b 6,302,327 Tupperware Brands 129,993 3,288,823 Under Armour, Cl. A 76,219 a,b 1,981,694 Urban Outfitters 238,031 a,b 5,174,794 Valassis Communications 99,730 a,b 442,801 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Warnaco Group 96,322 a Wendys/Arbys Group, Cl. A Williams-Sonoma 181,112 b Consumer Staples4.0% Alberto-Culver BJs Wholesale Club 124,196 a,b Church & Dwight 139,411 b Corn Products International Energizer Holdings 121,670 a,b Hansen Natural 154,563 a,b Hormel Foods J.M. Smucker 114,699 b Lancaster Colony 41,949 b NBTY 113,655 a PepsiAmericas Ralcorp Holdings 117,609 a,b Ruddick 81,825 b Smithfield Foods 244,668 a,b Tootsie Roll Industries 54,153 b Universal 53,168 Energy6.7% Arch Coal Bill Barrett 77,313 a,b Cimarex Energy 173,823 b Comstock Resources 96,280 a Denbury Resources 516,613 a Encore Acquisition 111,571 a Exterran Holdings 137,609 a,b FMC Technologies 266,596 a Forest Oil 187,835 a Frontier Oil 217,339 b Helix Energy Solutions Group 192,194 a,b Helmerich & Payne Newfield Exploration 276,591 a Oceaneering International 115,943 a 10 Common Stocks (continued) Shares Value ($) Energy (continued) Overseas Shipholding Group 52,850 b Patriot Coal 132,649 a Patterson-UTI Energy Plains Exploration & Production 225,133 a Pride International 362,098 a Quicksilver Resources 236,937 a,b Superior Energy Services 169,019 a Tidewater 107,834 b Unit 98,843 a Financial18.6% Affiliated Managers Group 85,448 a,b Alexandria Real Estate Equities 67,193 b AMB Property 205,076 b American Financial Group AmeriCredit 241,345 a,b Apollo Investment 297,571 b Arthur J. Gallagher & Co. 195,213 b Associated Banc-Corp 266,852 b Astoria Financial BancorpSouth Bank of Hawaii 99,944 BRE Properties 106,804 b Brown & Brown Camden Property Trust Cathay General Bancorp 103,511 b City National 84,072 b Colonial BancGroup 422,901 b Commerce Bancshares Cousins Properties 91,299 b Cullen/Frost Bankers 123,637 b Duke Realty 307,334 b Eaton Vance Equity One 66,609 b Essex Property Trust 53,492 b Everest Re Group Federal Realty Investment Trust 123,264 b The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Fidelity National Financial, Cl. A First American First Niagara Financial Group FirstMerit Hanover Insurance Group HCC Insurance Holdings Health Care Real Estate Investment Trust 213,226 b Highwoods Properties 132,092 b Horace Mann Educators 82,200 Hospitality Properties Trust 196,575 b Jefferies Group 251,243 b Jones Lang LaSalle 84,496 Liberty Property Trust Macerich 156,174 b Mack-Cali Realty Mercury General 74,452 b Nationwide Health Properties 202,498 b New York Community Bancorp Old Republic International PacWest Bancorp 51,214 b Philadelphia Consolidated Holding 121,198 a PMI Group 141,860 b Potlatch 82,655 b Protective Life 146,215 b Raymond James Financial 200,849 b Rayonier 164,508 b Realty Income 212,037 b Regency Centers Reinsurance Group of America, Cl. A SEI Investments StanCorp Financial Group SVB Financial Group 67,990 a,b Synovus Financial 587,159 b TCF Financial 241,305 b UDR 284,620 b Unitrin 103,749 b W.R. Berkley 12 Common Stocks (continued) Shares Value ($) Financial (continued) Waddell & Reed Financial, Cl. A 179,341 2,604,031 Washington Federal 183,837 b 3,239,208 Webster Financial 109,947 b 2,038,417 Weingarten Realty Investors 156,388 b 3,198,135 Westamerica Bancorporation 60,598 b 3,469,236 Wilmington Trust 140,886 b 4,065,970 Health Care11.7% Advanced Medical Optics 107,976 a,b 666,212 Affymetrix 145,700 a 537,633 Beckman Coulter 130,157 6,497,437 Cephalon 142,238 a,b 10,201,309 Cerner 142,001 a,b 5,286,697 Charles River Laboratories International 141,940 a,b 5,085,710 Community Health Systems 200,622 a 4,112,751 Covance 131,872 a 6,593,600 Dentsply International 311,043 9,449,486 Edwards Lifesciences 117,647 a 6,216,467 Endo Pharmaceuticals Holdings 251,682 a 4,656,117 Gen-Probe 113,433 a 5,338,157 Health Management Associates, Cl. A 506,900 a,b 1,064,490 Health Net 224,562 a 2,892,359 Henry Schein 186,996 a,b 8,753,283 Hill-Rom Holdings 130,757 b 2,976,029 Hologic 536,176 a 6,562,794 IDEXX Laboratories 124,361 a,b 4,376,264 Invitrogen 193,141 a,b 5,560,529 Kindred Healthcare 62,000 a 898,380 Kinetic Concepts 118,392 a,b 2,866,270 LifePoint Hospitals 111,401 a,b 2,670,282 Lincare Holdings 153,599 a 4,047,334 Medicis Pharmaceutical, Cl. A 118,666 b 1,693,364 Omnicare 217,594 b 5,999,067 PDL BioPharma 249,868 2,436,213 Perrigo 162,456 b 5,523,504 Pharmaceutical Product Development 249,207 7,720,433 Psychiatric Solutions 116,458 a,b 3,876,887 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Resmed 158,104 a Sepracor 227,744 a STERIS 123,601 b Techne 80,889 Teleflex 83,004 United Therapeutics 47,734 a Universal Health Services, Cl. B Valeant Pharmaceuticals International 184,264 a,b Varian 61,447 a,b VCA Antech 176,575 a Vertex Pharmaceuticals 311,818 a WellCare Health Plans 87,262 a Industrial13.8% AGCO 191,941 a AirTran Holdings 242,850 a,b Alaska Air Group 75,363 a,b Alexander & Baldwin 86,517 Alliant Techsystems 68,948 a,b AMETEK Avis Budget Group 210,210 a BE Aerospace 207,405 a Brinks 88,214 Carlisle Cos. Clean Harbors 41,842 a Con-way 95,617 Copart 136,843 a,b Corporate Executive Board 71,183 b Corrections Corp. of America 262,305 a Crane Deluxe Donaldson 164,477 b Dun & Bradstreet Dycom Industries 81,400 a Federal Signal 98,563 b GATX 101,896 b 14 Common Stocks (continued) Shares Value ($) Industrial (continued) Graco 125,656 b Granite Construction 68,882 b Harsco Herman Miller 116,590 b HNI 92,503 b Hubbell, Cl. B IDEX JB Hunt Transport Services 170,840 b JetBlue Airways 382,614 a,b Joy Global Kansas City Southern 190,208 a KBR Kelly Services, Cl. A 56,985 b Kennametal Korn/Ferry International 99,669 a,b Lincoln Electric Holdings 89,645 Manpower Mine Safety Appliances 62,140 b MPS Group 194,591 a,b MSC Industrial Direct, Cl. A 94,746 b Navigant Consulting 97,083 a,b Nordson 71,358 b Oshkosh Pentair 206,970 b Quanta Services 367,040 a,b Republic Services Rollins 86,530 Roper Industries Shaw Group 174,641 a SPX Stericycle 178,696 a,b Thomas & Betts 120,484 a Timken Trinity Industries 170,879 b United Rentals 123,060 a URS 176,669 a The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Wabtec Werner Enterprises 89,079 b YRC Worldwide 118,800 a,b Information Technology12.8% 3Com 847,990 a ACI Worldwide 71,450 a,b Acxiom ADC Telecommunications 246,349 a,b ADTRAN 116,775 b Advent Software 34,450 a,b Alliance Data Systems 140,769 a ANSYS 186,032 a Arrow Electronics 250,322 a Atmel 933,605 a Avnet 314,701 a Avocent 93,725 a Broadridge Financial Solutions Cadence Design Systems 544,537 a CommScope 146,933 a Cree 184,329 a,b Diebold Digital River 77,428 a DST Systems 89,482 a,b F5 Networks 168,410 a FactSet Research Systems 89,374 b Fair Isaac 101,385 b Fairchild Semiconductor International 261,543 a FLIR Systems 291,258 a,b Foundry Networks 308,049 a,b Gartner 123,790 a,b Global Payments Imation 63,400 b Ingram Micro, Cl. A 347,071 a Integrated Device Technology 355,478 a International Rectifier 152,375 a Intersil, Cl. A 16 Common Stocks (continued) Shares Value ($) Information Technology (continued) Jack Henry & Associates 180,090 b 3,423,511 Lam Research 262,437 a 5,868,091 Lender Processing Services 174,568 4,027,284 Macrovision Solutions 174,463 a,b 1,933,050 McAfee 316,542 a 10,303,442 Mentor Graphics 193,242 a,b 1,418,396 Metavante Technologies 187,704 a 3,147,796 National Instruments 118,467 3,009,062 NCR 342,303 a 6,257,299 NeuStar, Cl. A 164,786 a 3,246,284 Palm 225,300 a,b 898,947 Parametric Technology 241,369 a,b 3,135,383 Plantronics 102,366 b 1,478,165 Polycom 178,022 a,b 3,740,242 RF Micro Devices 542,800 a,b 1,080,172 SAIC 402,710 a 7,438,054 Semtech 129,202 a,b 1,565,928 Silicon Laboratories 100,040 a 2,597,038 SRA International, Cl. A 89,007 a 1,644,849 Sybase 168,383 a,b 4,484,039 Synopsys 301,486 a 5,511,164 Tech Data 105,647 a 2,266,128 Trimble Navigation 252,973 a 5,203,655 ValueClick 179,700 a,b 1,329,780 Vishay Intertechnology 390,055 a 1,681,137 Western Digital 463,418 a 7,646,397 Wind River Systems 145,181 a 1,268,882 Zebra Technologies, Cl. A 136,440 a 2,761,546 Materials6.3% Airgas 172,553 6,619,133 Albemarle 191,275 4,657,546 AptarGroup 141,989 4,305,106 Cabot 134,463 b 3,556,546 Carpenter Technology 92,861 1,680,784 Chemtura 502,803 869,849 Cleveland-Cliffs 223,292 6,026,651 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Materials (continued) Commercial Metals Cytec Industries 99,538 Ferro 91,474 FMC Greif, Cl. A 71,282 Louisiana-Pacific 188,600 b Lubrizol Martin Marietta Materials 86,569 b Minerals Technologies 39,559 b Olin 157,754 b Packaging Corp. of America 216,783 b Reliance Steel & Aluminum RPM International Scotts Miracle-Gro, Cl. A 90,300 b Sensient Technologies Sonoco Products Steel Dynamics Temple-Inland 220,400 b Terra Industries Valspar 208,790 b Worthington Industries 125,257 b Telecommunication Services.4% Cincinnati Bell 492,850 a,b Telephone & Data Systems Utilities8.1% AGL Resources Alliant Energy Aqua America 282,169 b Black Hills 80,355 b DPL 237,706 b Energen Equitable Resources Great Plains Energy 18 Common Stocks (continued) Shares Value ($) Utilities (continued) Hawaiian Electric Industries 177,271 b 4,718,954 IDACORP 94,782 b 2,526,888 MDU Resources Group 383,347 b 6,980,749 National Fuel Gas 170,473 6,169,418 Northeast Utilities 325,480 7,342,829 NSTAR 223,476 b 7,385,882 OGE Energy 193,114 5,272,012 ONEOK 218,507 6,970,373 PNM Resources 180,776 b 1,762,566 Puget Energy 271,327 6,357,192 SCANA 244,761 8,055,085 Sierra Pacific Resources 489,788 4,060,343 UGI 225,233 5,376,312 Vectren 169,429 4,269,611 Westar Energy 226,292 b 4,410,431 WGL Holdings 104,432 b 3,361,666 Total Common Stocks (cost $1,852,987,191) Principal Short-Term Investments.6% Amount ($) Value ($) U.S. Treasury Bills: 1.16%, 1/22/09 2,000,000 c 1,998,734 0.22%, 1/15/09 1,800,000 c 1,798,704 0.32%, 12/26/08 700,000 c 699,714 0.43%, 1/29/09 2,300,000 c 2,297,638 0.54%, 1/8/09 1,200,000 c 1,199,213 1.63%, 11/6/08 1,500,000 1,499,991 Total Short-Term Investments (cost $9,489,513) Other Investment4.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $66,371,000) 66,371,000 d The Fund 19 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned17.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $277,473,045) 277,473,045 d Total Investments (cost $2,206,320,749) 117.8% Liabilities, Less Cash and Receivables (17.8%) Net Assets 100.0% a Non-income producing security. b All or a portion of these securities are on loan.At October 31, 2008, the total market value of the funds securities on loan is $275,743,143 and the total market value of the collateral held by the fund is $278,063,083, consisting of cash collateral of $277,473,045 and U.S. Government and Agency securities valued at $590,038. c All or partially held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Short-Term/ Utilities 8.1 Money Market Investments 22.3 Energy 6.7 Financial 18.6 Materials 6.3 Industrial 13.8 Consumer Staples 4.0 Consumer Discretionary 13.1 Telecommunication Services .4 Information Technology 12.8 Health Care 11.7  Based on net assets. See notes to financial statements. 20 STATEMENT OF FINANCIAL FUTURES October 31, 2008 Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2008 ($) Financial Futures Long Standard & Poors Midcap 400 E-mini 1,229 69,856,360 December 2008 See notes to financial statements. The Fund 21 STATEMENT OF ASSETS AND LIABILITIES October 31, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $275,743,143)Note 1(b): Unaffiliated issuers Affiliated issuers Cash Receivable for investment securities sold Receivable for shares of Common Stock subscribed Dividends and interest receivable Receivable for futures variation marginNote 4 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) Liability for securities on loanNote 1(b) Payable for investment securities purchased Payable for shares of Common Stock redeemed Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments [including ($7,241,915) net unrealized (depreciation) on financial futures] Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) Net Asset Value, offering and redemption price per shareNote 3(c) ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Year Ended October 31, 2008 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 29,868,117 Affiliated issuers 1,597,689 Income from securities lending 4,374,479 Interest 76,682 Total Income Expenses: Management feeNote 3(a) 5,393,741 Shareholder servicing costsNote 3(b) 5,393,741 Directors feesNote 3(a) 133,206 Loan commitment feesNote 2 37,157 Total Expenses LessDirectors fees reimbursed by the ManagerNote 3(a) (133,206) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 120,928,765 Net realized gain (loss) on financial futures (23,122,901) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments [including ($7,743,327) net unrealized (depreciation) on financial futures] (1,019,902,517) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 23 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Net realized gain on investments Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold Dividends reinvested Cost of shares redeemed Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet Capital Share Transactions (Shares): Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund's financial statements. Year Ended October 31, 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 33.19 29.91 27.81 24.55 22.42 Investment Operations: Investment incomenet a .31 .38 .28 .28 .16 Net realized and unrealized gain (loss) on investments (11.42) 4.36 3.23 3.87 2.18 Total from Investment Operations (11.11) 4.74 3.51 4.15 2.34 Distributions: Dividends from investment incomenet (.35) (.28) (.26) (.16) (.12) Dividends from net realized gain on investments (2.78) (1.18) (1.15) (.73) (.09) Total Distributions (3.13) (1.46) (1.41) (.89) (.21) Net asset value, end of period 18.95 33.19 29.91 27.81 24.55 Total Return (%) (36.64) 16.45 12.95 17.14 10.50 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 .51 .50 .50 .50 Ratio of net expenses to average net assets .50 .50 .50 .50 .50 Ratio of net investment income to average net assets 1.16 1.20 .95 1.04 .68 Portfolio Turnover Rate 24.48 22.53 16.05 19.54 14.13 Net Assets, end of period ($ x 1,000) 1,581,926 2,491,415 2,270,969 2,059,222 1,526,260 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 25 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Midcap Index Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company. The funds investment objective is to match the performance of the Standard & Poors Midcap 400 Index. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the Distributor of the funds shares, which are sold to the public without a sales charge. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or 26 the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 157 Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. The application of FAS 157 is required for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Management does not believe that the application of this standard will have a material impact on the financial statements of the fund. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
